Citation Nr: 0510895	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  02-21 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to a rating in excess of 10 percent for 
bursitis of the right hip.

2.	Entitlement to a rating in excess of 10 percent for 
hemorrhoids with persistent bleeding due to anal fissure with 
secondary anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1954 to October 1957.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied an increased rating in excess of 10 
percent for service-connected bursitis of the right hip, and 
denied an increased rating in excess of 10 percent for 
service-connected hemorrhoids with persistent bleeding due to 
anal fissure with secondary anemia.

The veteran appeared and testified before a Travel Board 
Hearing held on appeal in June 2003; a transcript has been 
incorporated into the claims folder.


FINDINGS OF FACT

1.	The veteran's service-connected bursitis of the right hip 
is currently manifested by mild functional loss due to pain 
with right hip flexion of 90 degrees without pain, 110 
degrees with pain; abduction of 30 degrees without pain, 40 
degrees with pain; adduction of 20 degrees without pain, and 
30 degrees with pain; extension of 30 degrees without pain, 
and 40 degrees with pain; The right hip is not manifested by 
weakness, tenderness, or deformity, and there is no other 
limitation of the movement of the right hip due to pain, 
weakness, repetitive use, or fatigue. 

2.	The veteran's service-connected hemorrhoids are currently 
asymptomatic, manifested by no bleeding, with no signs of 
anemia, with no active fissures or fistulas, with no 
thrombosed hemorrhoids, and with no otherwise disabling pain 
or itching; The veteran also has normal, regular bowel 
movements, with soft stools.


CONCLUSIONS OF LAW

1.	The criteria for a rating increase of the veteran's 
service-connected bursitis of the right hip have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 
5019 (2004).

2.	The criteria for a rating increase of the veteran's 
service-connected hemorrhoids with persistent bleeding due to 
anal fissure with secondary anemia have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.7, 4.114, Diagnostic Code (DC) 7336 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted. See 38 U.S.C.A. §§ 5103, 5103A (West 
2002). Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits. The VCAA also created 38 
U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim. The claimant must be given proper 
notice and an opportunity to respond. Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.159). The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits. 66 Fed. Reg. 45,620 (Aug. 29, 2001). Both the VCAA 
and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103 and 38 CFR 
§ 3.159(b)(1) (2004). In a December 2001 letter, the RO 
informed the veteran of the evidence necessary to prove his 
claim for an increased rating for his service-connected 
disabilities. The RO informed him that he would need evidence 
to establish that his conditions have worsened and warrant a 
higher evaluation. Specifically, the RO informed the veteran 
that to support his case, he would need to obtain medical 
records, service medical records, private treatment records, 
and lay statements describing his condition. 

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to obtain on his behalf.  See 
38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004). In its 
December 2001 letter, the RO informed the veteran that the RO 
would seek to obtain evidence such as medical records, 
private treatment records, employment records, records from 
other federal agencies, and any other records it receives 
notice of.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004). In the 
December 2001 letter, the RO informed the veteran to provide 
information about available medical records and evidence to 
enable the RO to request and obtain them from the agency or 
person who has them.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 
38 CFR § 3.159(b)(1) (2004). The December 2001 letter 
instructed the veteran to send the RO all of the evidence 
requested within a designed period of time and to inform the 
RO of any additional information or evidence that he wants 
the RO to try to obtain for him. 

When the appellant has provided information about where he 
was treated for his claimed condition, VA has obtained the 
records. In March 2004, VA sent the veteran another letter 
instructing him to send in any additional evidence. In view 
of the development that has been undertaken in this claim, 
further development is not needed to comply with VCAA. The 
appellant has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information. He has not identified any additional, relevant 
evidence that has not been requested or obtained. For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim. In short, the requirements under the VCAA have 
been met.


Factual Background

Bursitis of the right hip

Medical treatment evidence provided by Dr. J.M.B. showed that 
in November 2001, the veteran complained of a history of pain 
in the right greater trochanteric area for the last 40 plus 
years. At the examination, the veteran claimed he was not 
able to walk or exercise for more than 15-20 minutes and the 
veteran expressed concern about numbness along the lateral 
aspect of the toes and the foot on the dorsum of the plantar 
surface, and was concerned that the way he walked might be 
causing the numbness in his foot. The veteran also indicated 
he took aspirin for the hip pain. Examination showed 
tenderness along the greater trochanteric area and the 
abductor tendon area. No masses were palpable. There was 
hyperesthesia along the lateral aspect of the foot on the 
right compared to the left. There were diminished ankle and 
knee jerks bilaterally. Straight leg raising was negative and 
there was no apparent neurological deficit. X-rays of the 
pelvis showed calcification in the greater trochanteric area 
both radiologically and clinically. 

A QTC VA examination by Dr. J.R. in January 2002 reported 
that the veteran stated that he felt pain, weakness, 
stiffness, inflammation, instability, fatigue, and lack of 
endurance due to pain. The veteran reported that the flare-
ups occurred at least on a weekly basis if not more 
frequently depending on his activity. He reported that the 
pain comes on if he walks or stands for more than 15-20 
minutes and that relief is brought on by rest and sitting or 
laying down. He reported taking aspirin 3-4 times weekly, 
ibuprofen 3-4 times weekly and topical medicated rub as 
needed with good response. The veteran reported that he has 
not had surgery for the hip. He reported that he could brush 
his teeth, dress himself, shower, drive a car, and cook, 
although his activities were limited as far as needing to 
ambulate and stay on his feet for more than 15-20 minutes. He 
claimed that he was not able to vacuum, push a lawnmower, or 
climb stairs because of the hip pain. Upon examination, the 
veteran did not have physical findings of anemia, weight 
loss, fever, or skin disorder. Range of motion on the right 
hip was flexion at 75 degrees extension at 15 degrees, 
adduction at 30 degrees, abduction at 20 degrees, external 
rotation at 40 degrees, and internal rotation at 35 degrees. 
All limitations of range of motion were found secondary to 
pain. The examiner noted that the veteran would allow passive 
range of motion further than the degrees listed. The examiner 
also noted no observable swelling or erythema around the 
right hip.

In his Notice of Disagreement, the veteran objected to the 
findings by Dr. J.R. in the January 2002 examination report. 
The veteran complained that the physician manipulated the 
right leg beyond the tolerable pain, which he claimed 
resulted in an inaccurate recorded degree of flexion. The 
veteran claimed his range of motion should be far less than 
reported.

VA conducted a subsequent right hip examination in November 
2004 with a review of the case folder. The examiner noted 
that the veteran walked in with a slight limp on the right 
side, and noted that he had no history of using walking aids. 
On examination, there was no weakness, tenderness, deformity, 
or limitation on standing or walking. Musculature was normal 
and there was no abnormal movement or guarding of movement. 
There was no edema or instability. The range of motion on the 
right hip was flexion of 90 degrees without pain, and with 
pain up to 110 degrees; abduction of 30 degrees without pain, 
and with pain up to 40 degrees; adduction of 20 degrees 
without pain, and with pain up to 30 degrees; and extension 
of 30 degrees without pain, and with pain up to 40 degrees. 
The examiner noted the veteran was able to tolerate the pain. 
There was no limitation of the movement of the right hip 
because of pain, weakness, repetitive use, or fatigue. An X-
ray of the right hip revealed mild hypertrophic spurring 
superior margin right acetabulum. The examiner's diagnosis 
and opinion was right hip bursitis with 0 to mild functional 
loss due to pain.


Hemorrhoids

Medical evidence from July 1979 to November 2001 by Dr. S.L. 
showed that the veteran had mild hemorrhoidal pain and 
irritable colon syndrome. In June and July 1983, the veteran 
was treated with ProctoFoam HC and it was noted that he still 
had a little bleeding. The veteran had a colonoscopy in 1998 
and a polyp was found in the transverse colon. In August 
2001, the veteran reported having a minor episode of an 
irritable bowel. 

A QTC VA examination by Dr. J.R. in January 2002, reported 
that the veteran stated he used to have bleeding up until 
five years ago. The veteran reported occasional pain and 
inflammation approximately every 6-8 months. He reported that 
his last prostate examination was three years ago and the 
overall results were normal at that time, however he 
apparently had a biopsy which was benign. The veteran 
reported that his hemorrhoid pain was worse when he was 
constipated and needed to strain. The veteran stated that he 
has eaten more fiber, to treat his constipation and to 
prevent him from straining for a bowel movement. A rectal 
examination showed the veteran had mild hemorrhoids with mild 
circumferential erythema, however with a little more 
prominent erythema of the hemorrhoids from the 12 o'clock to 
the 3 o'clock position on the right upper side. They were 
noted to be reducible with no evidence of active bleeding or 
thrombosis. Guaiac was negative. Palpation of the rectal wall 
appeared to be normal and the prostate was normal in size to 
palpation and nontender.  The examination reported no changes 
to the diagnosis of hemorrhoids, external or internal. The 
examiner concluded that the veteran's condition did not cause 
significant malnutrition or significant anemia given the 
veteran's normal blood count and history. The veteran did 
report some weight loss but stated that it was due to 
depression after losing a female partner and due to wanting 
to be closer to his ideal body weight. The weight loss was 
noted to be unrelated to hemorrhoids.

In June 2003, a colonoscopy was performed on the veteran by 
Dr. G.H. The physician noted the procedure demonstrated a 
posterior anal fissure as well as large internal hemorrhoids. 
No other pathology was noted in the terminal ileum, colon, or 
rectum. The physician also recommended treatment with Anusol 
HC suppositories, as well as a high fiber diet and fiber 
supplements.

VA conducted a hemorrhoid examination in November 2004 with a 
review of the case folder. The veteran presented a history of 
no surgical procedure for his hemorrhoids. His symptoms were 
reportedly intermittent with reported blood loss, pain, and 
discomfort in the anorectum in the past. The veteran reported 
that his current appetite was good and that he had a bowel 
movement every other day. He also reported that he has not 
had any bleeding for the last two or three years and his last 
treatment for hemorrhoidal bleeding with ProctoFoam was 
approximately two or three years ago.

The examination indicated no bleeding due to hemorrhoids for 
the past two or three years. The anorectum was reportedly 
examined in great detail and the external anal area was found 
to be normal. There were no abscesses, fistulas, fissures, 
bleeding, or inflammation. Anoscopy revealed small internal 
hemorrhoids without any bleeding. A digital rectal 
examination revealed small internal hemorrhoids. There were 
no active fissures or fistulas. Sphincter control was good. 
There was no fecal leakage or involuntary bowel movements. 
There was no bleeding, itching, pain, or thrombosis of 
hemorrhoids. No current treatment was noted and there was no 
evidence of anemia. Hemoglobin and hematocrit were within 
normal range.

The examiner concluded that the veteran was asymptomatic with 
small internal hemorrhoids that did not appear to be inflamed 
or bleeding, with no significant secondary disability such 
anemia, incontinence, pain, or fecal leakage.

Law and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004). 
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability. 38 C.F.R. § 4.1. (2004). Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2004).

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991), the Board has reviewed all evidence 
of record pertaining to the history of the service-connected 
disability. Where, as here, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present (current rating period) level 
of disability is the most relevant and of primary concern. 
Although the recorded history is for consideration in order 
to make a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 
7 Vet. App. 55 (1994).

As is true with any piece of evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).

Under governing VA law, a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for VA compensation purposes may not be 
reduced except upon a showing that such rating was based on 
fraud, which is certainly not the case here. See 38 U.S.C.A. 
§§ 110 (West 2002); 
38 C.F.R. § 3.951(b) (2004). Because the veteran's 
disabilities for bursitis of the right hip and hemorrhoids 
have been rated at 10 percent or higher since March 1958, 
they are protected at that level from any decrease.

The veteran's bursitis of the right hip is rated under 
Diagnostic Code 5019 for bursitis. See 38 C.F.R. § 4.71a, DC 
5019. That disability is, in turn, rated as degenerative 
arthritis on the basis of limitation of motion of the 
affected parts. 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5250 to 5255 
(2004).

The standard ranges of motion of the hip are zero degrees 
extension, 125 degrees flexion, and 45 degrees abduction. 38 
C.F.R. § 4.71, Plate II. The limitation of motion codes for 
the hip are described below:

Diagnostic Code 5250 addresses ankylosis of the hip. When 
ankylosis is unfavorable, extremely unfavorable ankylosis, 
the foot not reaching the ground, or crutches necessitated, a 
90 percent rating is applicable. When ankylosis is 
intermediate, a 70 percent rating is applicable. When 
ankylosis is favorable, in flexion at an angle between 20 
degrees and 40 degrees, and slight adduction or abduction, a 
60 percent rating is applicable.

Diagnostic Code 5251 addresses limitation of extension of the 
thigh. When extension is limited to 5 degrees, a 10 percent 
rating is applicable.

Diagnostic Code 5252 addresses limitation of flexion of the 
thigh. When flexion is limited to 10 degrees, a 40 percent 
rating is applicable. When flexion is limited to 20 degrees, 
a 30 percent rating is applicable. When flexion is limited to 
30 degrees, a 20 percent rating is applicable. When flexion 
is limited to 45 degrees, then a 10 percent rating is 
applicable.

Diagnostic Code 5253 addresses impairment of the thigh. When 
there is limitation of abduction, and motion lost beyond 10 
degrees, then a 10 percent rating is assigned. When there is 
limitation of adduction of, cannot cross legs, then a 10 
percent rating is assigned. When there is limitation of 
rotation of the thigh, and the veteran cannot toe-out more 
than 15 degrees, then a 10 percent rating is assigned.

An 80 percent rating is assigned for a flail joint of the hip 
under Diagnostic Code 5254.

When there is fracture of the shaft or anatomical neck of the 
femur, with nonunion, with loose motion (spiral or oblique 
fracture), then a 60 percent rating is assigned. When there 
is fracture of the surgical neck of the femur, with false 
joint, then a 60 percent rating is assigned. When there is 
malunion of the femur with a marked hip disability, then a 30 
percent rating is assigned. When there is malunion of the 
femur with a moderate hip disability, then a 20 percent 
rating is assigned. When there is malunion of the femur with 
a slight hip disability, then a 10 percent rating is 
assigned. 38 C.F.R. § 4.71 (a), Diagnostic Code 5255 (2004).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability. 38 C.F.R. §§ 4.40, 4.45 (2003); DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Accordingly, when the claimant 
presents subjective complaints of continuous joint pain, 
medical determinations should be made regarding whether the 
affected joints exhibit pain on use, weakened movement, 
excess fatigability, incoordination, or any other disabling 
symptoms. Specifically, a medical opinion should be presented 
addressing the question of whether pain could significantly 
limit functional ability during flare-ups or when the joint 
is used repeatedly over a period of time. These 
determinations should, if feasible, be portrayed in terms of 
the degree of additional range-of-motion loss due to pain on 
use or during flare-ups beyond that clinically demonstrated.

As noted above, the veteran's disability is rated under 
bursitis, which is to be rated on limitation of motion of 
affected parts. Regarding the limitation of motion for the 
hip (Diagnostic Codes 5250-5255), Diagnostic Code 5250 is not 
for application since the evidence does not show ankylosis of 
the hip. Diagnostic Codes 5251 is not for application since 
10 percent is the highest rating under that code, and the 
veteran's current rating is already 10 percent. Diagnostic 
Codes 5254 and 5255 are not for application since the 
evidence does not show a flail joint or malunion of the hip.

Accordingly, the only Diagnostic Codes for application under 
limitation of motion of the hip is Diagnostic Codes 5252 and 
5253, which respectfully requires flexion of the thigh 
limited to 30 degrees in order to receive a higher rating of 
20 percent, and limitation of abduction motion lost beyond 10 
degrees to receive a higher rating of 20 percent.

At the veteran's January 2002 QTC VA examination, he was 
found to have hip flexion to 75 degrees, extension to 15 
degrees, adduction to 30 degrees, abduction to 20 degrees, 
external rotation to 40 degrees, and internal rotation to 35 
degrees. The veteran described weakness, stiffness, 
instability, fatigue, and lack of endurance, as well as 
weekly flair-up pain. The examiner noted that the limitation 
of motion noted was secondary to pain.

At a subsequent VA examination in November 2004, the veteran 
was found to have right hip flexion of 90 degrees without 
pain, 110 degrees with pain; abduction of 30 degrees without 
pain, 40 degrees with pain; adduction of 20 degrees without 
pain, and 30 degrees with pain; extension of 30 degrees 
without pain, and 40 degrees with pain. The examiner noted no 
weakness, tenderness, or deformity, and found no limitation 
of the movement of the right hip due to pain, weakness, 
repetitive use, or fatigue. The examiner concluded that there 
was 0 to mild functional loss due to pain.

While the veteran has described weekly flare-ups in his hip, 
considering the veteran's limitation of flexion is mild 
(between 75 and 90 degrees), and limitation of abduction is 
mild (between 20 and 30 degrees), even when the claimed pain 
upon flare-ups is considered, the veteran is not entitled to 
a higher rating than 10 percent for his bursitis of the right 
hip.

The veteran's hemorrhoids disability is rated under 38 C.F.R. 
§ 4.114 (a), Diagnostic Code 7336 (2004) for external or 
internal hemorrhoids. Under the Diagnostic Code, when there 
is persistent bleeding and with secondary anemia for internal 
or external hemorrhoids, or when there are hemorrhoids with 
fissures, then a 20 percent rating is applied. When external 
or internal hemorrhoids are large or thrombotic, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences, then a 10 percent rating is assigned. When 
external or internal hemorrhoids are mild or moderate, then a 
noncompensable rating is assigned. 38 C.F.R. § 4.114 (a), 
Diagnostic Code 7336 (2004).

In order for the veteran to obtain a higher rating of 20 
percent under Diagnostic Code 7336, the evidence must show 
that the hemorrhoids are manifested with persistent bleeding 
with secondary anemia, or are manifested by hemorrhoidal 
fissures.

The evidence and history shows that the veteran's 
hemorrhoidal condition was treated and has improved. 

Medical evidence from 1979 to 2001 by Dr. S.L. showed that 
the veteran had developed mild hemorrhoidal pain and 
irritable colon syndrome, and was treated with ProctoFoam to 
stem some mild bleeding.

A QTC VA examination in January 2002 showed the veteran 
suffered from hemorrhoidal pain, particularly when he was 
constipated. He reported occasional pain and inflammation, 
but reported that the last time his hemorrhoids bled was 
approximately five years ago. The QTC VA examiner found no 
active bleeding or thrombosis.

In June 2003, a colonoscopy reportedly found a posterior anal 
fissure as well as large internal hemorrhoids. No other 
pathology was noted in the terminal ileum, colon, or rectum. 
The physician thereafter recommended treatment with Anusol HC 
suppositories, as well as a high fiber diet and fiber 
supplements.

A VA examination in November 2004 found the veteran to be 
asymptomatic with small internal hemorrhoids that did not 
appear to be inflamed or bleeding, with no significant 
secondary disability such anemia, incontinence, pain, or 
fecal leakage. The veteran reported a normal appetite with a 
regular bowel movement every other day. His stools were noted 
to be soft, which were attributed to eating a high fiber diet 
and yogurt. He also reported no bleeding due to hemorrhoids 
for the last two or three years with the last usage of 
ProctoFoam approximately two or three years ago. An anoscopy 
and digital rectal examination were performed and revealed 
small internal hemorrhoids without any bleeding. The examiner 
reported that the anorectum was examined in great detail and 
the external anal area was found to be normal with no 
abscesses, fistulas, fissures, bleeding, or inflammation. 
There were no active fissures or fistulas. No thrombosed 
hemorrhoids were identified, and sphincter control was good. 
There was no bleeding, itching, pain, or thrombosis of 
hemorrhoids. No current treatment was noted and there was no 
evidence of anemia. 

Notwithstanding the veteran's prior complaints of 
hemorrhoidal problems, the evidence and reported history show 
that he has responded to treatment and is currently improved 
and asymptomatic. His hemorrhoids are currently not bleeding, 
there is no anemia, and they no longer contain fissures. The 
detailed November 2004 VA examination noted normal bowel 
movement frequency and reported that an anoscopy and digital 
rectal examination found no bleeding or active fissures or 
fistulas. No thrombosed hemorrhoids were identified. 
Therefore the weight of the credible evidence demonstrates 
that the veteran's hemorrhoidal disability is not entitled to 
a rating greater than 10 percent disabling.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
veteran's claims of entitlement to an increased rating in 
excess of 10 percent for bursitis of the right hip, and 
hemorrhoids are denied. 38 U.S.C.A § 5107 (West 2004).

In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring these issues to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected claims. The evidence, however, 
does not show such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards in rating the disabilities. 38 C.F.R. § 3.321(b)(1) 
(2004). Rather, the record shows that the manifestations of 
the service-connected bursitis of the right hip and 
hemorrhoids are those contemplated by the regular schedular 
standards. It must be emphasized that the disability ratings 
are not job specific. They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations. Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1 (2004). Absent evidence to the 
contrary, the Board finds no reason for further action under 
38 C.F.R. § 3.321(b)(1) (2004).


ORDER

1.	Entitlement to a rating in excess of 10 percent for 
bursitis of the right hip is denied.

2.	Entitlement to a rating in excess of 10 percent for 
hemorrhoids with persistent bleeding due to anal fissure with 
secondary anemia is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


